Case: 3:20-cv-00077-GFVT-EBA Doc#:1-3 Filed: 12/17/20 Page: 1 of 2 - Page ID#: 38

EXHIBIT
C
 

ORR ORR NE Nd OF PR be I

Mortgage Statement
Statement Date 04/01/20

FOR RETURN SERVICE ONLY
PLEASE DO NOT SEND PAYMENTS TO THIS ADDRESS

PIA ibomeees
: re, 3 P.O. BOX 619063
FREEDOM MORTGAGE DALLAS, TX 75261-9063

 

 

Contact Information

Phone:
Customer Care:

 

1-855-690-5900

Monday - Friday 8:00 a.m. - 10:00 p.m. ET
Saturday 9:00 a.m. - 6:00 p.m. ET

www. freedommortgage.com

7-807-38751-0015175-002-1 00-010-000-000

Find us on the web at:

CHARLES L. GALLAGHER
JESSICA L. GALLAGHER

 

 

Loan Number

   

 

 

 

 

 

 

 

 

 

 

 

Payment Due Date 05/01/20
Amount Due** $890.07
If payment is received after 05/16/20, $35.60 late fee will b&xcharged. hl
Property Address: 309STRATHMOREDR ——— |
FRANKFORT KY 406010000
Account Information Explanation of Amount Due
Outstanding Principal $86,555.26 | | Principal $209.91
Deferred Balance $0.00 Interest $288.52
ne Escrow/impound (for Taxes and/or Insurance) $391.64
Interest Rate 4.000% Regular Monthly Payment 890.07
Prepayment Penalty No | | Total Fees & Charges $.00
Escrow Balance $2,400.50 | | Overdue Payment $.00
Unapplied Funds $0.00 Unpaid Late Charges $.00
Other/Optional Products $.00
Total Amount Due** $890.07
Transaction Activity (03/03/20 - 04/01/20)
Transaction Interest Paid Transaction Transaction interest Principal Escrow Late Charges Fees Optional Unapplied
Description ake To Date Effective Date Amount Paid Paid Paid Paid Paid Insurance Funds
Mortgage Insurance 03/04/20 03/01/20 03/04/20 $84.20 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00
Payment 03/20/20 04/01/20 03/20/20 $890.07 $289.21 $209.22 $391.64 $0.00 $0.00 $0.00 $0.00

 

 

IMPORTANT NOTICE: TO THE EXTENT YOUR OBLIGATION HAS BEEN DISCHARGED IN BANKRUPTCY, IS SUBJECT TO THE AUTOMATIC STAY OR IS PROVIDED
FOR IN A CONFIRMED PLAN, THIS COMMUNICATION IS FOR REGULATORY COMPLIANCE AND/OR INFORMATIONAL PURPOSES ONLY, AND DOES NOT
CONSTITUTE A DEMAND FOR PAYMENT OR AN ATTEMPT TO IMPOSE PERSONAL LIABILITY FOR SUCH OBLIGATION.

 

 

Past Payments Breakdown Important Messages

 

 

 

Paid Last Paid Year Charles L. Gallagher,

Month to Date Answer just one question, please?
Principal $209.22 $625.57 To ensure that you receive only helpful information from
Interest $289.21 $869.72 us, we are asking you to answer just ONE question specific
Escrow (Taxes and Insurance) $391.64 $1,656.85 to your current home loan. It's simple AND we will enter
Fees $0.00 $0.00 you into a sweepstakes to win one of 10 Disney+
Late Charges $0.00 $0.00 subscriptions!
Partial Payment Unapplied* $0.00 $0.00 Visit www.FMC iquestion.com.
Total $890.07 $3,152.14 Have reservation #1058244622 handy.

*Partial Payments: Any funds received that are less than a full periodic
payment may be applied to your account, promptly returned to you, or held
in anon-interest bearing account until enough funds are received to apply

See page 2 of your statement for more details!

 

to a full periodic payment.

** Additional Monthly Amounts - This accounts for optional products
including but not limited to: Total Protect.

 

 

 

**This balance represents the known Amount Due as of the printing of this
statement. If you are delinquent, this balance may not represent full

reinstatement of your obligation. Please contact us regarding your up-
to-date rainctatamant halanrea at 1-255.400_590nn

 
